
	

115 S2909 IS: Assessing Barriers to Opioid Use Disorder Treatment Act
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2909
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2018
			Mr. Heller (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To require the Comptroller General of the United States to study and report on State Medicaid
			 agencies' options related to the distribution of substance use disorder
			 treatment medications under the Medicaid program.
	
	
		1.Short title
 This Act may be cited as the Assessing Barriers to Opioid Use Disorder Treatment Act.
		2.GAO study and report on State options related to the distribution of substance use
			 disorder treatment medications under the medicaid program
			(a)Study
 (1)In generalThe Comptroller General of the United States (in this section referred to as the Comptroller General) shall conduct a study regarding the barriers to providing medication used in the treatment of substance use disorders under Medicaid distribution models such as the buy-and-bill model, and options for State Medicaid programs to remove or reduce such barriers. The study shall include analyses of each of the following models of distribution of substance use disorder treatment medications, particularly buprenorphine, naltrexone, and buprenorphine-naloxone combinations:
 (A)The purchasing, storage, and administration of substance use disorder treatment medications by providers.
 (B)The dispensing of substance use disorder treatment medications by pharmacists. (C)The ordering, prescribing, and obtaining substance use disorder treatment medications on demand from specialty pharmacies by providers.
 (2)RequirementsFor each model of distribution specified in paragraph (1), the Comptroller General shall evaluate how each model presents barriers or could be used by selected State Medicaid programs to reduce the barriers related to the provision of substance use disorder treatment by examining what is known about the effects of the model of distribution on—
 (A)Medicaid beneficiaries’ access to substance use disorder treatment medications; (B)the differential cost to the program between each distribution model for medication assisted treatment; and
 (C)provider willingness to provide or prescribe substance use disorder treatment medications. (b)ReportNot later than 15 months after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the study conducted under subsection (a), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate.
			
